Citation Nr: 0008943	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  96-42 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

1.  Entitlement to an evaluation greater than 40 percent for 
a residuals of a right femoral fracture, to include muscle 
injury and posttraumatic arthritis of the right knee, 
subsequent to January 1995.  

2.  Entitlement to a 100 percent evaluation for status post 
right knee replacement, for the period January 1994 to 
January 1995.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to September 
1956.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action rendered in June 1997 from the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), where the benefits sought on appeal 
were denied.  

For reasons discussed more fully below, the veteran's right 
leg disability has been recharacterized to include the two 
bifurcated issues identified on the first page of the 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran right leg disability is the functional 
equivalent of a right knee ankylosed to 20 degrees.  

3.  The veteran underwent a total right knee replacement in 
January 1994.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for the period subsequent to January 1995 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, pt.4, codes 5055, 5256 (1999).  

2.  The criteria for a 100 percent evaluation for the period 
from January 1994 to January 1995 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
pt.4, codes 5055 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, this claim is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which are not already sought by VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to this claim has been 
satisfied.

Service connection was established for a right leg condition 
in a March 1957 rating action.  That decision noted that the 
veteran fractured his right femur after his gun accidentally 
discharged, and evaluated his disability under Diagnostic 
Code 5314, which evaluates muscle disabilities of Muscle 
Group XIV.  The RO noted that the right leg measured 1/2 
shorter than the left.  A thirty percent evaluation for a 
moderately severe disability was assigned for the residuals 
of the gun shot wound to the thigh.  

The severity of a muscle injury is ascertained, for VA rating 
purposes, by the application of criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  The regulatory provisions setting forth the 
considerations whereby muscle disabilities are to be 
evaluated were amended during the pendency of the veteran's 
appeal, and were effective as of July 3, 1997.  See 38 C.F.R. 
§ 4.56; see also 62 Fed.Reg. 302385 (June 3, 1997).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In the 
instant case, however, it must be noted that the specific 
diagnostic criteria were not amended.

The severity of injuries to Muscle Group XIV are ascertained 
by the application of criteria set forth at Diagnostic Code 
5314 of the Schedule, under which the 30 percent rating 
currently in effect reflects a rating greater than moderate 
(10 percent), but not as great as severe (40 percent) 
impairment.  The provisions of 38 C.F.R. § 4.56 stipulate, 
with regard to the objective findings requisite to a 
determination that a muscle disability is severe in nature, 
that there be, inter alia, a through-and-through or deep 
penetrating wound resulting from a high-velocity missile, 
large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding, and scarring.  In addition, the 
presence of ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track, palpation 
showing loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area are indicative of a severity 
disability.  The muscles may swell or harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  If present, the following are also signs of severe 
muscle disability: (A) x-ray evidence of minute multiple 
scattered foreign bodies indicating intramuscular trauma and 
explosive effect of the missile, (B) adhesion of the scar, 
(C) diminished muscle excitability to electrical current, (D) 
visible or measurable atrophy, (E) adaptive contraction of an 
opposing groups of muscles, (F) atrophy of muscle groups not 
in track with the missile, and (G) induration or atrophy of 
an entire muscle following simple piercing by a projectile.

The regulations further provide that for rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in five anatomical regions.  Three of these muscle 
groups identify the foot and leg (Diagnostic Codes 5310 
through 5312), and six muscle groups identify the pelvic 
girdle and thigh (Diagnostic Codes 5313 through 5318).  
Additionally, there will be no rating assigned for muscle 
groups that act upon an ankylosed joint, with the following 
exceptions:  (1) In the case of an ankylosed knee, if Muscle 
Group XIII is disabled, it will be rated, but at the next 
lower level than that which would otherwise be assigned.  (2) 
In the case of an ankylosed shoulder, if Muscle Groups I and 
II are severely disabled, the evaluation of the shoulder 
joint under Diagnostic Code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of Muscle Groups 
I and II acting upon the shoulder.

Diagnostic Code 5055 evaluates residuals of knee replacement.  
For one year following the implantation of prosthesis, a 100 
percent evaluation will be assigned.  Chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity contemplates a 60 percent evaluation.  
Intermediate degrees of residual weakness, pain or limitation 
of motion are rated by analogy to Diagnostic Codes 5256, 5261 
or 5262.  The minimum rating assignable is 30 percent.  

In turn, Diagnostic Code 5256 evaluates knee ankylosis.  
Extremely unfavorable ankylosis, in flexion at an angle of 45 
degrees or more is evaluated as 60 percent disabling.  Where 
flexion is between 20 and 45 degrees, a 50 percent evaluation 
is assigned.  Flexion between 10 to 20 degrees is 
contemplated as 40 percent disabling.  Ankylosis with a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees contemplates a 30 percent 
evaluation.  

The medical evidence includes:  (1) VA x-ray examination 
reports, dated June 1993, (2) a January 1994 hospital report, 
(3) a February 1994 VA examination report, and (4) two VA 
special medical opinion reports.  

The June 1993 report of the veteran's right knee x-ray 
examination reveals that the veteran had severe DJD 
[degenerative joint disease] with marked narrowing of the 
medial compartment with meniscal calcifications.  The report 
of his femur examination of the same date shows that he had a 
healed undisplaced fracture of the distal femur.  A hospital 
report dated January 1994 shows that the veteran had a total 
right knee replacement.  The results of a February 1994 VA 
muscles examination reveals that the veteran was diagnosed 
with:  (1) status post right total knee replacement on 
January 19, 1994 due to severe osteoarthritis; (2) status 
post gunshot wound to the right thigh by history, (3) healed, 
undisplaced fracture of the distal femur by x-ray examination 
of June 1993, (4) disuse atrophy of the right quadriceps and 
gastrocnemius muscle, (5) right knee contracture.  

The RO next submitted an opinion request in March 1997, 
noting that the veteran was averring, in essence, that his 
right knee condition was due to the residuals of the gunshot 
wound injury to is femur.  A VA Memorandum concluded that the 
veteran's more severe degenerative joint disease manifested 
in his right knee was the result of the longstanding 
mechanical derangement and strain caused by the shorter right 
leg, which was a result of the right femur fracture suffered 
during service.  The total knee replacement performed in 1994 
was the treatment intended to improve such disability.  The 
RO next submitted a second opinion request, for, in essence, 
clarification of the manifestations of the veteran's 
disability, in order to determine the appropriate rating 
criteria.  The same doctor replied: 

In this particular case, the right thigh 
muscle injury, which included the [  ] 
femoral fracture, has been assigned a 30 
percent evaluation based on a mod[erate 
to] severe type of disability affecting 
the knee extension, flexion and postural 
support of the body.  [The right] knee OA 
[osteoarthritis] with TKR [total knee 
replacement] takes into consideration the 
same parameters:  Knee joint function.  I 
would rate the res[idual right] femoral 
fracture-thigh muscle injury together 
with OA [and status post] TKR and assign 
a 40 percent evaluation under [Diagnostic 
Codes] 5055-5256 as VAE [VA examination] 
shows a right knee contracture [of] 20 
[degrees,] which for our purposes, is 
equivalent to ankylosis.  Please note 
that the vet[eran] suffered 50[ to] 60 
[percent] total body surface burns [in 
June 1996] which has caused additional 
disability to the lower extremities... .  
So [service-connected] disability is now 
overshadowed by NSC [nonservice-
connected] ones.  

The RO subsequently assigned the veteran a 40 percent 
evaluation under Diagnostic Code 5256, effective August 1993.  

The evidence does not show that an evaluation greater than 40 
percent is warranted for the veteran's right leg disability.  
In reaching this determination, we place great weight on the 
special VA medical opinion reports.  Those reports were 
prepared by a physician who had the veteran's claims folder 
available for review, who spoke to the issue of the veteran's 
unique medical case, rather than in medical generalities; and 
who, as demonstrated in the opinions, had knowledge and 
experience with the criteria employed for the evaluation of 
disabilities under VA's Schedule for Rating Disabilities.  

In this regard, the physician implicitly noted that some of 
the symptomatology utilized in evaluating the veteran's 
muscle disability was the same symptomatology that would 
support an evaluation for the veteran's right knee disorder; 
therefore, to evaluate this same symptomatology under 
different Diagnostic Codes would compensate him twice for the 
same problem and so constitute impermissible pyramiding under 
38 C.F.R. § 4.14.  

In addition, the physician, in response to wise questions 
posed by the RO, specifically stated that the functional 
effects of the veteran's combined disabilities produced the 
equivalent of a ankylosed knee to 20 degrees, and was 
therefore analogous to a 40 percent evaluation under 
Diagnostic Codes 5055-5256.  38 C.F.R. § 3.20 (1999).  In 
addition, we must point out that the physician noted that the 
veteran now suffered additional disability resulting from 
nonservice-connected burns.  Therefore, as this medical 
opinion does not show that a greater evaluation is warranted, 
we conclude that an evaluation greater than 40 percent 
subsequent to January 1994 is denied.  

We note that the physician specifically reviewed the February 
1994 VA medical examination report, and that this evidence 
was used in determining the veteran's disability.  Again, the 
current medical evidence simply does not show that a greater 
evaluation was warranted for the veteran's right leg 
disability subsequent to January 1995, thus, this aspect of 
the veteran's claim is denied.  

However, we must also point out that since the RO, in effect, 
established service-connection for the veteran's residuals of 
his total right knee replacement, so that a 100 percent 
evaluation under Diagnostic Code 5055 is warranted for one 
year following the implantation of the prosthesis.  Thus, 
with regard to this issue only, the veteran's claim is 
granted.  



ORDER

Entitlement to an evaluation greater than 40 percent for a 
residuals of a right femoral fracture, to include muscle 
injury and posttraumatic arthritis of the right knee, 
subsequent to January 1995, is denied.  

Entitlement to a 100 percent evaluation for residuals of a 
right knee replacement (prosthesis) for one year following 
implantation of prosthesis is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

